Mayes, C. J.,
delivered the opinion of the court.
On Motion to Advance.
This case seems to involve the validity of a bond issue made by the county of Hancock in the Southern Supreme Court district, which is now on call before the court. A motion is made to advance this cause, as a preference case, under section 4907 of the Code of 1906. As we are now on the call of the docket for the Southern district, the district to which this case belongs, and since the case is one of public importance to the county from which it comes, without deciding whether the case falls within the above provision of the Code as a preference case, we sustain the motion and advance the cause. It is the rule of this court that, when upon the call of a particular district, cases from that district shall be heard in the order of filing. Still this rule is not so inflexible as that it cannot yield, in order to advance a cause of this nature under the circumstances here presented.
Motion sustained, leaving counsel to submit cause on briefs or fix date for oral argument agreeable to counsel for both sides, and with the consent of the court. '
*806Where oral argument is asked in any case, by consent of both parties the request may be withdrawn at any time, and case submitted on brief. This remark is occasioned by the fact that, while no oral argument is requested in this case, there is made a motion to advance for hearing, whereas, if argument is not desired, all that was necessary was a submission of the case, and the present motion was unnecessary.